Nor val, C. J.
This was an action to perpetually enjoin the defendant, as road overseer, from opening a public road or highway across plaintiffs’ land. From a decree in favor of the defendant, plaintiffs appeal.
The record contains a draft of a bill of exceptions purporting to contain all the evidence in the case, but the same has never been allowed by the trial judge. On the contrary, attached to the proposed bill is the certificate of' the' judge disallowing the same on the objection of the defendant that the same was not reduced to writing within the time allowed by law. The evidence, therefore, cannot be reviewed. The cause was submitted to this court, without either brief or oral argument, and, following Stabler v. Gund, 35 Neb., 648, and Zimmerman Mfg. Co. v. Tower, 40 Neb., 306, the decree is
Affirmed.